Exhibit 10.4


May 2, 2008


Kentucky USA Energy, Inc.
111 W. Gutierrez St.
Santa Barbara, CA 93101
Attention:  Christopher Greenwood, President


Dear Sir:


           Reference is made to the Agreement and Plan of Merger and
Reorganization (the “Merger Agreement”) by and among KY USA Energy, Inc., a
Kentucky corporation (“KY USA”), Kentucky USA Energy, Inc., a Delaware
corporation (the “Company”), and KY Acquisition Corp., a Kentucky corporation
and a wholly owned subsidiary of the Company (the “Transactions”).  In
connection with the Merger Agreement, KY USA stockholders shall receive common
stock, par value $0.0001 per share, of the Company (the “Common Stock”) in
consideration for shares of KY USA held by them at the effective time of the
merger.  In consideration of the Company and KY USA entering into the Merger
Agreement, the undersigned hereby agrees as follows:


1.           The undersigned hereby covenants and agrees, except as provided
herein, not to (a) offer, sell, contract to sell, grant any option to purchase,
hypothecate, pledge, or otherwise dispose of or (b) transfer title to (a
“Prohibited Sale”) any of the shares (the “Acquired Shares”) of Common Stock
acquired by the undersigned pursuant to or in connection with the Merger
Agreement, during the period commencing on the “Closing Date” (as that term will
be defined in the Merger Agreement) and ending on the 24-month anniversary of
the Closing Date (the “Lockup Period”), without the prior written consent of the
Company.  Notwithstanding the foregoing, the undersigned shall be permitted from
time to time during the Lockup Period, without the prior written consent of the
Company, as applicable, (i) to engage in transactions in connection with the
undersigned’s participation in the Company’s stock option plans, (ii) to
transfer all or any part of the Acquired Shares to any family member, for estate
planning purposes, or to an affiliate thereof (as such term is defined in Rule
405 under the Securities Exchange Act of 1934, as amended), provided that such
transferee agrees in writing with the Company to be bound hereby, or (iii) to
participate in any transaction in which holders of the Common Stock of the
Company participate or have the opportunity to participate pro rata, including,
without limitation, a merger, consolidation or binding share exchange involving
the Company, a disposition of the Common Stock in connection with the exercise
of any rights, warrants or other securities distributed to the Company’s
stockholders, or a tender or exchange offer for the Common Stock, and no
transaction contemplated by the foregoing clauses (i), (ii) or (iii) shall be
deemed a Prohibited Sale for purposes of this Letter Agreement.


2.           This Letter Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.
 
 
 
1

--------------------------------------------------------------------------------

 
 

 
3.           This Letter Agreement will become a binding agreement among the
undersigned as of the Closing Date.  In the event that no closing occurs under
the Merger Agreement, this Letter Agreement shall be null and void.  This Letter
Agreement (and the agreements reflected herein) may be terminated by the mutual
agreement of the Company and the undersigned, and if not sooner terminated, will
terminate upon the expiration date of the Lockup Period.  This Letter Agreement
may be duly executed by facsimile and in any number of counterparts, each of
which shall be deemed an original, and all of which together shall be deemed to
constitute one and the same instrument.  Signature pages from separate identical
counterparts may be combined with the same effect as if the parties signing such
signature page had signed the same counterpart.  This Letter Agreement may be
modified or waived only by a separate writing signed by each of the parties
hereto expressly so modifying or waiving such agreement.



  Very truly yours,          
 
By:
/s/        Print Name:                  


 




 

Address:                Number of shares of Common Stock owned:               
Certificate Numbers:                  Accepted and Agreed to:              

 
                                                                

                                                                




                                                                                    


                                                                                                          
                                                                                  




[Company signature on the following page]


 


 
2

--------------------------------------------------------------------------------

 
 
 
 
Kentucky USA Energy, Inc.




By:   ___________________________                                                             
Christopher Greenwood, President
 
 
 
 
 
 
 
3